United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., claiming as widow of J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gregory Calvert, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0560
Issued: August 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 13, 2017 appellant, through counsel, filed a timely appeal from an August 23,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $75,214.65 for the period November 1, 2013 through May 13, 2016; (2) whether
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

OWCP properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly
deducted $605.00 every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
OWCP accepted that, on October 31, 2013, the employee, then a 40-year-old letter
carrier, died in a motor vehicle accident when another vehicle struck his delivery vehicle while in
the performance of duty. Appellant, the employee’s widow, filed a claim for survivor benefits
(Form CA-5) on November 22, 2013. She provided her marriage certificate, the employee’s
death certificate, and the birth certificates of their minor children, M.M. and P.M. OWCP paid
survivor benefits for appellant and the two minor children beginning November 1, 2013 on the
supplemental rolls, and later on the periodic rolls effective January 12, 2014.
On October 27, 2014 and October 5, 2015 appellant completed a claim for continuance of
compensation (Form CA-12). She checked a box marked “yes” to Question 6, which inquired
whether any of her dependents received a pension or allowance from any other federal agency
due to the employee’s death. Appellant listed both her minor children as compensationers and
specified in section 14 of the form that they all received survivor benefits from the Social
Security Administration (SSA). She noted her annual salary of $35,000.00 a year as a public
school teacher.
On October 29, 2015 OWCP requested that SSA specify the amount of monthly benefits
paid to appellant, M.M., and P.M., with and without the Federal Employees Retirement System
(FERS) offset attributable to the employee’s federal service. The SSA responded on
December 10, 2015. It verified that appellant had received a $255.00 lump-sum death benefit,
and was receiving the following amount for each of the employee’s two minor children:
beginning October 2013, $1,581.00 with FERS and $377.30 without; as of December 2013,
$1,605.30 with FERS and $382.50 without; as of December 2014, $1,632.50 with FERS and
$389.40 without.
On April 5, 2016 appellant completed a Long Form Statement of Recovery (Form CA1108) related to a third-party settlement of $100,000.00 against the driver of the vehicle that
struck the employee’s postal vehicle. She repaid OWCP $25,123.60.
In an October 20, 2016 memorandum, OWCP requested that SSA clarify its
December 10, 2015 figures. SSA responded on March 29, 2016 that the deceased employee was
not entitled to benefits, and that appellant had not received any SSA benefits. The December 10,
2015 figures for the two minor children remained the same, except for modifying the
December 2013 and December 2014 rates with FERS from $1,605.30 and $1,632.50 respectively
to $1,605.00 and $1,632.00 respectively.
Beginning June 1, 2016, OWCP offset appellant’s SSA benefits from her survivor
benefits under FECA, adjusting payments every 28 days from $4,404.75 to $2,110.71.
In a June 2, 2016 worksheet, OWCP calculated that appellant had been overpaid
$76,444.80 from November 1, 2013 through May 31, 2016 as OWCP had failed to offset SSA
survivor benefits from ongoing FECA benefits to appellant’s minor children. On June 28, 2016

2

OWCP completed an identical worksheet, but calculated a $77,674.96 overpayment of
compensation.
By notice dated July 11, 2016, OWCP advised appellant of its preliminary determination
of an overpayment of compensation in the amount of $77,674.96 for the period November 1,
2013 through May 14, 2016 as SSA survivor benefits had not deducted from FECA death
benefits to the employee’s minor children. In the July 11, 2016 file memorandum explaining the
calculation, OWCP listed the overpayment amount as $77,674.96 and $75,214.65. It requested
that she provide information regarding her income, assets, and expenses.
Appellant completed an overpayment recovery questionnaire (Form OWCP-20) on
August 10, 2016. She listed $7,574.00 in monthly income and $7,792.50 in monthly expenses,
and provided supporting documentation. Appellant also listed $348,000.00 in bank accounts,
stocks, and bonds. She asserted that she could not repay the debt due to financial hardship.
By decision dated August 23, 2016, OWCP finalized the July 11, 2016 preliminary
determination, finding an overpayment of compensation in the amount of $75,214.65 for the
period November 1, 2013 through May 14, 2016. Appellant was found to be without fault in the
creation of the overpayment, that waiver of recovery of the overpayment was not warranted, and
that appellant was to repay the overpayment by a deduction of $605.00 from each of the
continuing compensation payments to the two minor children until payment was made in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”4
Section 8116(d)(2) of FECA5 provides for limitations on the right to receive
compensation and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under [S]ubchapter [3] of [C]hapter 84 of this title or benefits under [T]itle [2] of
the [SSA] shall be entitled to all such benefits, except that --”
***
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8116(d)(2).

3

“(2) in the case of benefits received on account of age or death
under [T]itle [2] of the [SSA,] compensation payable under this
subchapter based on the [f]ederal service of an employee shall be
reduced by the amount of any such social security benefits payable
that are attributable to [f]ederal service of that employee covered
by [C]hapter 84 of this title….”6
A FECA beneficiary may not receive wage-loss compensation concurrently with a
federal retirement or survivor annuity.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation for the period
November 1, 2013 through May 14, 2016. The employee’s minor children were paid FECA
death benefits attributable to the employee’s federal service concurrently with SSA survivor
payments, a prohibited dual benefit.8 However, the case is not in posture for a decision
regarding the amount of the overpayment.
SSA offered two slightly different sets of offset figures, one on December 10, 2015 and
the other on March 29, 2016. Additionally, OWCP offered three sets of overpayment
calculations, each with a different result. On June 2, 2016 it noted a $76,444.80 overpayment for
the period November 1, 2013 through May 14, 2016. However, on June 28, 2016, OWCP found
a $77,674.96 overpayment of compensation for the same period. A third calculation, included
with a July 11, 2016 file memorandum accompanying the preliminary overpayment finding
determined a $75,214.65 overpayment for the same period. OWCP primarily utilized the
$77,674.96 figure in its July 11, 2016 preliminary overpayment determination. However, the
August 23, 2016 decision used the $75,214.65 figure as the finalized overpayment amount.
OWCP did not explain the differing amounts or state why the preliminary determination differed
from the final decision. The Board has held that, in an overpayment situation, it must explain the
basis for its finding of overpayment and how the amount of overpayment was calculated.9 As
OWCP used differing amounts for the overpayment without a clear explanation of the
discrepancies, the Board finds that OWCP has not established the amount of the overpayment in
question. Therefore, the case will be remanded to OWCP for such further development as
deemed necessary, together with a recalculation of the overpayment, to be followed by a de novo
decision regarding the overpayment.

6

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(e)(2)
(February 1995) (the portion of SSA benefits earned as a federal employee as part of a FERS retirement package and
the receipt of FECA benefits concurrently is a prohibited dual benefit). B.L., Docket No. 13-1422 (issued
June 2, 2014); A.H., Docket No. 12-1402 (issued December 13, 2012).
7

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).
January 20, 2015).
8

5 U.S.C. § 8116(d)(2).

9

R.H., Docket No. 08-2025 (issued July 20, 2009).

4

See also P.M., Docket No. 14-1832 (issued

On appeal counsel contests the fact of overpayment, contending that OWCP provided
insufficient proof that she was not entitled to all benefits received both under FECA and SSA.
As found above, OWCP properly determined an overpayment of compensation. Counsel also
contends that OWCP provided insufficient evidence justifying the $77,444.80 amount. As
further found above, the case will be remanded for OWCP to clarify the amount of the
overpayment.
ISSUES 2 & 3
As the case is not in posture for a decision regarding the amount of overpayment, it is
premature for the Board to address the subsequent issues of waiver and rate of recovery.
CONCLUSION
The Board finds that OWCP properly determined fact of overpayment of compensation.
However, the case is not in posture for a decision regarding the amount of the overpayment. The
case will be remanded to OWCP for recalculation of the overpayment. The issues of waiver of
recovery and rate of recovery are moot.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 23, 2016 is affirmed in part regarding the fact of
overpayment, and set aside in part regarding the amount of overpayment, and the issues of
waiver and recovery of the overpayment.
Issued: August 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
5

